Exhibit 10.2
(NOVELIS LOGO) [g14681g1468100.gif]
Novelis — Long-Term Incentive Plan (LTIP) — FY 2009 — FY 2012
Key features of the Scheme:

  1.   Title and Administration: The scheme shall be referred to as the Novelis
Long-Term Incentive Plan FY 2009 — FY 2012. The scheme will be administered by
the Human Resources team at the Novelis Corporate Office.     2.   Performance
Period: For this scheme, the performance period will be FY 2009, FY 2010, FY
2011 and FY 2012. The exact period of assessment will be April 1, 2008 to
March 31, 2012.     3.   Coverage: The coverage of this scheme will be Grade 38
and above. As of now, this means that 173 Managers are entitled for coverage
under this plan. High potential and critical resource employees at Grade 37 and
below will participate on an exception basis.     4.   Pay Opportunity: The
target pay opportunity for Grades 38 and above will be as follows

      Grade   Long-Term Incentive Opportunity in US$  
38
  $22,000
39
  $31,000
40
  $44,000
41
  $61,000
42
  $83,000
43
  $108,000
44
  $129,000
45
  $171,000
46
  $245,000
47
  $355,000
48
  $500,000
President and COO
  $2,231,000

      While this will be the target pay opportunity by grade, individual amounts
may vary, depending on performance, potential and criticality of role, within
the overall budget     5.   Pay Design Summary:

  a.   A work team, with representation from Hindaclo HR, Novelis HR and Group
HR was constituted to put together a work design for LTIP FY2009-12

 



--------------------------------------------------------------------------------



 



  b.   The work team has proposed a design that is based on the price movement
of Hindalco shares     c.   The pay opportunity will be in the form of Stock
Appreciation Rights (SAR’s) with the value of one SAR equivalent to one Hindalco
share.     d.   The SARs would vest 25% each year for 4 years, subject to
performance criteria being fulfilled.     e.   The performance criterion for
vesting is actual vs. target performance of Operating EBITDA for Overall Novelis
as approved each year     f.   The threshold would be 75% performance of target
each year, at which point 75% of SARs due that year, would vest — there would be
straight line vesting up to 100%     g.   Vested SARs could be exercised at any
time during the seven-year life of the plan by the employee.     h.   The value
of the SARS is dependent on the share price of Hindalco at the time of exercise
    i.   Cash payouts will be restricted to a maximum of 2.5 times target if
exercised within one year of vesting.     j.   Cash payouts will be restricted
to a maximum of 3 times target if exercised after first year

  6.   Measures to be used for vesting of SAR’s as part of the LTIP: For FY 2009
— FY 2012, the SAR’s will vest subject to the actual v/s target Operating EBITDA
threshold being met. Operating EBIDTA has been defined as under :

  a.   EBITDA: Defined as Net Revenues — COGS without depreciation — S&AE — R&D
+ Realized G/L on Derivatives. A manual documenting how to calculate EBITDA and
various adjustments to be made to the measure will be created and agreed upon
with Novelis and Hindalco executive management. A Committee comprised of the
Novelis President, the Novelis CFO and the Hindalco CFO will consider any
situations not addressed in the manual, such as major acquisitions, divestitures
and restructuring and will recommend any adjustments to the Vice Chairman
Novelis for approval or further consideration by the appropriate authority.

  7.   Example of Computation of number of SAR’s for the purpose of Grant: The
computation of SAR’s will be as explained in the following example.

  a.   Target Dollar Opportunity / (Black-Scholes Value [Indian Equivalent] x
current Hindalco share price) = # of Stock Appreciation Rights (SARs)     b.  
Example:

  i.   Participant is a Grade 44     ii.   Target Opportunity is $129,000    
iii.   Assume Black Scholes value is 40%

 



--------------------------------------------------------------------------------



 



  iv.   Assume Hindalco share price on grant date is 200 Rupees and converts to
$5.00 per share (assumes exchange rate of US$1=INR40)     v.   $129,000 / (40% x
$5.00) = 64,500 SARs priced at 200 Rupees each     vi.   Subject to vesting
rules and cap on payout— participant is entitled to the gain in the market value
of Hindalco shares with each SAR representing the opportunity on one Hindalco
share

  8.   Participation recommendations: For the LTIP FY 2009 — 2012, 156
participants in grades 38 and above have been recommended for a total target
opportunity of $11,650,000. Additionally, 47 participants below grade 38 have
been recommended for a total target opportunity of $505,000 or less than 5% of
the total target opportunity for grades 38 and above.     9.   Other aspects of
the plan:

  a.   Valuation: The Black Scholes method of valuation will be used. This
valuation will be used as an input to arrive at the number of SAR’s to be
granted to employees.     b.   Date of Grant: The SAR’s are proposed to be
granted on the date of approval from the Board i.e. June 19, 2008.     c.   An
individual will be entitled to participate in the LTIP for FY 2009 — FY 2012 if
actively employed no later than June 1, 2008. Employees hired during FY 2009,
are proposed to be treated in the following manner :

  i.   For those who join between June — September, target opportunity to be 90%
of the target amount for the Grade     ii.   For those who join between October
— December, target opportunity to be 75% of the target amount for the Grade    
iii.   For those who join between January — March, target opportunity to be 50%
of the target amount for the Grade

  d.   It is not proposed to revise the LTIP Opportunity for existing employees
in the event of a grade change during the year, except in case of employees who
had not been covered under the plan earlier and then move to a role that is
Grade 38 or above during the course of the year.

  e.   In the event of separation on account of resignation initiated by the
employee, any unvested SAR’s will lapse and vested SAR’s have to be exercised
within 90 days.     f.   In the event of retirement, more than one grant from
grant date, SAR’s will continue to vest and must be exercised no later than the
3rd anniversary following retirement.     g.   In the event of death or
disability, there will be immediate vesting of all SAR’s with one year to
exercise.     h.   Upon change in control being triggered, there would be
immediate vesting and cashout of all SAR’s.

 